DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant filed the amendment on 02/04/2022. Claims 1-2, 6-8, and 15-16 are pending. Claims 1-2, 6-8, and 15-16 are amended. Claims 1-2, 6-8, and 15-16 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Rejections - 35 USC §112
3.	The part of rejections under 35 USC § 112 are withdrawn.
Rejections under 35 U.S.C. § 103
4.	Applicant’s arguments toward prior art references Gaddam et al. and Sheets et al. that the references do not teach the amended claim limitations are not persuasive. Gaddam et al. discloses amended claim limitations “the manager's user terminal receives a request for the virtual corporate card number from a first employee, and generates the first virtual corporate card number at a point in time that the request for the virtual corporate card number is received” in paragraphs 32, 36, 39, and 63.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the manager’s user terminal receives…”, “the manager’s user terminal issues…”, in claim 1 and supported by the specification (paragraph 53).
7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
8.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-2, 6-8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
11.	Claim 1 recites “extracting and obtaining… from the storage area of the payment server…”
12.	The claims contain subject matter which was not described in the specification (See paragraphs 83, 87, and 97; fig.11) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
13.	Claim 15 recites “a program for providing … to execute the method of claim 1 …” What is “the method of claim 1”? 
14. 	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
15.	Claims 2 and 6-8 are rejected under the same rationale as claim 1 because claims 2 and 6-8 inherit the deficiencies of claim 1 due to their dependency.
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-2, 6-8, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means Plus Function
18. 	Claim 1 limitations “the storage area of the payment server stores…” and claim 16 limitations “the payment server is configured to…” and “the storage area of the payment server stores…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
19.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
20.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
21. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Unclear scope
22.	Claim 15 recites “A program… the method of claim 1, in combination with a computer…” However, claim 1, from which claim 15 depends, is performed by a payment server, a manager’s user terminal and an employee’s user terminal. Therefore, it is unclear whether claim 15 is performed by the combination a payment server, a manager’s user terminal and an employee’s user terminal, or the computer, alone.
23.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
Lack of antecedent basis
24.	Claim 16 recites the limitation “the user terminal” in paragraph that starts with “the employee’s user terminal…” There is insufficient antecedent basis for this limitation in the claim.
25.	Claims 2 and 6-8 are rejected under the same rationale as claim 1 because claims 2 and 6-8 inherit the deficiencies of claim 1 due to their dependency.

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
29.	Claims 1, 6-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20150106239A1 to Gaddam et al. in view of US20150019443A1 to Sheets et al. and US20170076277A1 to Zhou et al.
30.	As per claims 1 and 16:
Gaddam et al. discloses the following limitations:  
a payment server (Fig.1, item 120; [0031])
a manager's user terminal (Fig.1, item 130; [0031])
an employee's user terminal (Fig.1, item 110; [0031])
setting, by the payment server, a virtual corporate card number generation condition for a manager application [0036], [0046] 
generating, by the employee's user terminal that stores an employee application including a virtual employee card number generation function, a first virtual employee card number [0038]
extracting and obtaining, by the payment server, a first virtual corporate card number from a storage area of the payment server, corresponding to the first virtual employee card number [0037]
the manager's user terminal issues the first virtual corporate card number to the first employee [0037]-[0038]
the employee's user terminal receives the first virtual corporate card number from the manager's user terminal [0038], [0051]
the payment server receives the first virtual corporate card number from the employee application [0062]
the storage area of the payment server stores the first virtual corporate card number [0062]
finding, by the payment server, the actual corporate card number based on the first virtual corporate card number [0024], [0047], [0062]
making, by the payment server, a payment with the actual corporate card number [0024]-[0026], [0050]
While Gaddam et al. teach that manager and employer user terminals may take any 
suitable computer form ([0031], [0037], [0038]), Gaddam et al. do not explicitly disclose:
generating, by the manager's user terminal that stores the manager application is a virtual corporate card number including search information for an actual corporate card number; 
the manager's user terminal receives a request for the virtual corporate card number from a first employee, and generates the first virtual corporate card number at a point in time that the request for the virtual corporate card number is received.
However, Sheets et al. as shown, teaches the following limitations:
generating, by the manager's user terminal that stores the manager application is a virtual corporate card number including search information for an actual corporate card number [0052], [0200]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for securely processing remote transactions where processing a remote transaction initiated by a mobile device comprising a server computer receiving a payment request including encrypted payment information taught by Sheets et al. in method for providing a token revocation that includes maintaining a status for each of a plurality of tokens in a token revocation database where token validation requests are received, and the statuses of payment tokens can be determined of Gaddam et al. with the motivation to enhance a method with new features such a computer system may provide a token that may include payment credentials that may comprise information that allows a processor to identify, verify, and/or process a payment transaction using a consumer account as taught by Sheets et al. over that Gaddam et al.
However, Zhou et al. as shown, teaches the following limitations:
the manager's user terminal receives a request for the virtual corporate card number from a first employee, and generates the first virtual corporate card number at a point in time that the request for the virtual corporate card number is received [0017]-[0019], [0021]-[0023]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have method and system for issuing virtual payment cards wherein a card issuance request received from a user, prompting the user to enter a user authentication information, accessing a user account maintained by a card issuer, generating the virtual payment card based on payment data of the user account, and providing the virtual payment card to the mobile and wearable device taught by Zhou et al. in method for providing a token revocation that includes maintaining a status for each of a plurality of tokens in a token revocation database where token validation requests are received, and the statuses of payment tokens can be determined of Gaddam et al. with the motivation to enhance a method with new features such receiving from the mobile device of a user a card issuance request for issuing a virtual payment card, wherein the card issuance request includes a payment amount  as taught by Zhou et al. over that Gaddam et al.
31.	As per claims 6:
Gaddam et al. discloses the following limitations:  
approving the payment by determining whether the first virtual corporate card number is a virtual corporate card number generated by the manager’s user terminal [0025] 
32.	As per claims 7:
Gaddam et al. discloses the following limitations:  
finding the storage area corresponding to the first virtual corporate card number [0058]
determining whether the first virtual corporate card number is identical to a virtual corporate card number stored in the storage area [0039] 
searching for the actual corporate card number based on the first virtual corporate card number [0062] 
33.	As per claims 8:
Gaddam et al. discloses the following limitations:  
wherein the first virtual corporate card number includes a plurality of detailed codes including search information for the actual corporate card number [0043] 
wherein the search information includes a search correlation to the actual corporate card number [0047]
wherein the actual corporate card number is found by performing calculation based on the correlation from a waypoint via the waypoint corresponding to one or more detailed codes of the plurality of detailed codes [0062]
34.	As per claims 15:
Gaddam et al. discloses the following limitations:
A program for providing a virtual corporate card-based financial transaction that is stored in a medium to execute the method of claim 1 in combination with a computer that is a piece of hardware [0043]
35.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US20150106239A1 to Gaddam et al. in view of US20150019443A1 to Sheets et al., US20170076277A1 to Zhou et al., and US20070083444A1 to Matthews et al.
36.	As per claims 2:
Gaddam et al. discloses the following limitations:  
wherein the manager’s user terminal generates another virtual corporate card number at another point of time, and generates the first virtual corporate card number based on time data corresponding to the point in time that the request for the virtual corporate card number is received, and … [0021], [0054], [0063], [0066]
Gaddam et al. does explicitly disclose the following limitations:
wherein the first virtual corporate card number is different from the another virtual corporate card number. 
	However, Matthews et al. as shown, teaches the following limitations:
wherein the first virtual corporate card number is different from the another virtual corporate card number [0044], [0138] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for facilitating automatic reconciliation of transaction card transactions, where a user may request single-use account codes via the Internet and  systems to enable a card member, program administrator, or any other designated third-party to request one or more single-use account codes taught by Matthews et al. in method for providing a token revocation that includes maintaining a status for each of a plurality of tokens in a token revocation database where token validation requests are received, and the statuses of payment tokens can be determined of Gaddam et al. with the motivation to enhance a method with new features such that the card provider/product identifier numbers may be different so as to differentiate the STNs from regular charge card numbers as taught by Matthews et al. over that Gaddam et al.
Conclusion
37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                 
                                                                                                                                                                           /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692